 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL consider on the merits,notwithstanding any time limitations con-tained in our collective-bargaining agreement with the union,the grievances filedwith us by our former employees,Harold E.Shafer,Bobby Charles Harding,and Ray F. Moore,if any of them indicate a desire to have their grievancesreinstated.WE WILL consider for reemployment,when our plant expansion program hasbeen completed,any of our former employees who were discharged after thepicketing of our plant on May 11 and 12, 1962,without reference to theirprevious filing of grievances or participation in the filing of charges against usunder the National Labor Relations Act, provided that such former employeesapply for reemployment.EAST TEXAS PULPAND PAPERCOMPANY,Employer.Dated-------------------By-------------------------------------------(R.M. BUCKLEY,President)-------------------------------------------(RAY BROWN,Plant Manager)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sTwenty-third RegionalOffice, 6617 Federal Office Building, 515 Rusk Avenue,Houston, Texas,77002,Telephone No. Capitol 8-0611,Extension 296, if they have any question concerningthis notice or compliance with its provisions.Harry Pollins,d/b/a Harry'sTelevision Sales and ServiceandLocalUnion 1430,InternationalBrotherhood of ElectricalWorkers,AFL-CIO.Case No. 22-CA-1412. June 28, 1963DECISION AND ORDEROn April 30, 1963, Trial Examiner Samuel Ross issued his Inter-mediateReport in the above-entitled proceeding, finding thatRespondent had engaged in certain unfair labor practices, and recom-mending that it cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Intermediate Report.There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case ton three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'We agree with the TrialExaminer that the Respondent violated Section 8(a) (5)and (1)of the Act by refusingto recognize the Union on and after October 31,1962.Inso finding,however, werely upon the unlawful conduct engaged in by the Respondent afterOctober 31in addition to the earlier events relied upon by the Trial Examiner.143 NLRB No. 51. HARRY'S TELEVISION SALES AND SERVICE451ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed November 5, 1962, by Local Union 1430, InternationalBrotherhood of Electrical Workers, AFL-CIO (herein called the Union), the Gen-eral Counsel of the National Labor Relations Board issued a complaint dated De-cember 19, 1962, and amended on February 11, 1963, against Harry Pollins, d/b/aHarry's Television Sales and Service (herein called Pollins or Respondent),allegingthat Respondent had engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) and (5) and Section 2(6) and (7) of the Act. Insubstance, the complaint as amended alleges that Respondent interfered with, re-strained, and coerced his employees in the exercise of rights guaranteed by the Act,by interrogation of employees regarding union membership and sympathies, andby offering and promising employees benefits and better working conditions ifthey would cease from engaging in a strike or giving assistance or support to theUnion. In addition, the complaint alleges that although the Union was the dulydesignated representative of Respondent's employees in an appropriate unit, sinceOctober 31, 1962, Respondent has failed and refused to recognize and bargain withthe Union.The Respondent filed an answer which denies that his commerce meets the Board'sstandards for assertion of jurisdiction, denies the commission of unfair labor prac-tices, and asserts five affirmative defenses.Pursuant to due notice, a hearing washeld before Trial Examiner Samuel Ross at New Brunswick, New Jersey, on Feb-ruary 18 and 19, 1963.All parties were represented at the hearing by counsel andwere afforded full opportunity to be heard, to introduce evidence, to examine andcross-examine witnesses, and to present oral argument.At the conclusion of thehearing, I reserved decision on the General Counsel's motions to strike Respondent'sfive affirmative defenses.The motions are hereinafter disposed of in accordancewith my findings and conclusions.After the hearing, briefs were filed by the Re-spondent and the General Counsel on March 21 and 25, 1963, respectively, which Ihave carefully considered.Upon the entire record in the case and from my observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACT1.COMMERCEThe Respondent, Pollins, is an individual whose store and service shop is locatedin North Brunswick, New Jersey, where he is engaged in the business of selling andservicing radio and television sets and related products. In the calender year 1961,a representative period, his gross revenue for such sales and services was $226,083.43.All of that revenue, except approximately $20,000, was received by Respondentfor sales to and service for the general public at retail.'All such sales and service,both retail and nonretail, were made and performed by Respondent within the Stateof New Jersey.During the same year 1961, Respondent purchased parts and tele-vision antennas valued at about $2,000 directly from out of the State, and televisionsets, high fidelity equipment, and other products valued at $119,413.27 from ApolloDistributing Company and other companies located in New Jersey, who receivedsuch products from outside the State.Practically all of the indirect and much of the direct inflow was received byRespondent in connection with the retail aspect of his business.Quite obviously, ifRespondent's business is regarded as a retail enterprise, his annual gross sales areinsufficient to meet the Board's standard for assertion of jurisdiction, since they are1Respondent's only business other than with the general public was as follows: He re-ceived between $17,000 to $18,000 from several local automobile sales agencies for thesale, installation,and service of radio sets;between $1,200 to $1,300 for wiring severalcommercial enterprisesfor sound;and $1,000 for the sale of two color television Sets toa bowling alley.717-672-64-vol. 143-30 452DECISIONSOF NATIONALLABOR RELATIONS BOARDless than $500,000.2However, Respondent also made sales to and performed servicesfor automobile agencies and other commercial enterprises which were not retail.3This aspect of Respondent's business, if considered separately, also does not meetthe Board's standard for assertion of jurisdiction over nonretail enterprises? In thisregard, it is quite apparent that since the gross revenue from the nonretail sales andservices was only $20,000, the purchases or inflow for this segment of the businessmust have been less than $50,000.However, since the Respondent operates a combination retail and nonretail enter-prise, the separate segments of his business may not be considered separately in de-termining whether to assert jurisdiction.The Board's established policy for de-termining whether it will assert jurisdiction over an employer whose business is bothretail and nonretail is to apply nonretail standards to the employer'stotal operations,unless the nonretail aspect of the employer's business isde minimis 5Quite clearly,if nonretail standards are applied to Respondent's entire business, both retail andnonretail, his inflow of $121,000 is sufficient for the assertion of jurisdiction.Ac-cordingly, the only remaining commerce question is whether this combination stand-ard should be applied, or in other words, whether the nonretail aspect of thisbusiness should be regarded asde minimis.In a similar case,6 the Board held thatwhere the nonretail sales were $5,246.75, less than 4 percent of the gross businessof $153,921.27, the employer's operations fell within thede minimisexception to theBoard's rule for combination retail and nonretail enterprises. In the instant case,the nonretail sales were $20,000, less than 9 percent of Respondent's gross sales of$223,083.43. In view of the greater nonretail sales and percentage of business hereinvolved, and in the absence of any more definitive ruling by the Board, I am con-strained to the conclusion that the nonretail aspect of Respondent's business is notde minimis.Accordingly, since Respondent's inflow for his entire operations is more thansufficient to meet the Board's nonretail standard for such combination enterprises,I conclude that it will effectuate the policies of the Act to assert jurisdiction over theRespondent's operations. I therefore find that Respondent is engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDI further find that Local Union 1430, International Brotherhood of ElectricalWorkers, AFL-CIO, is a labor organization within the meaning of Section 2(5)of the Act.Ill.THE UNFAIR LABOR PRACTICESA. The refusal to bargain with the UnionIn the latter part of October 1962, Respondent had in its employ six televisionand radio technicians.On October 29,7 all six of Respondent's technicians attendeda union meeting held for the purpose of organizing employees of television andradio service shops in the New Brunswick area. Four of Respondent's technicians 8signed cards at the meeting authorizing the Union to act as their collective-bargainingrepresentative.A fifth employee, Alfred Perrone, executed and signed theapplication-for-membership portion of the card at the union meeting, but neglectedto sign the authorization portion of the card until a few days later.The sixth em-ployee, Allen Siegel, executed and signed his union authorization card on the nextday, October 30.On October 30 the Union, by telegram, advised Respondent that it representeda majority of his "TV technicians," and requested a meeting to negotiate "wagesand other conditions of employment" for Respondent's employees.Respondent didnot reply to the telegram.The following morning, October 31, by prearrangement,all six technicians met outside Respondent's store with the Union's representatives,3 Carolina Supplies and Cement Co.,122 NLRB 88.3The Supreme Court has defined "retail" sales and services as those which are made toa purchaser "to satisfy his own personal wants or those of his family or friends."RolandElectric Company v. Walling,326 U.S. 657, 674-675.Obviously, Respondent's businessfor commercial establishments does not meet the definition of retail*Siemons Mailing Service,122 NLRB 81.5T H. Rogers Lumber Company,117 NLRB 1732, 1733;Appliance Supply Company,127 NLRB 319, 320;Indiana Bottled Gas Company,128 NLRB 1441.6Yakima Cascade Fuel Co.,126 NLRB 13167All dates hereafter refer to 1962 unless otherwise specifically noted.$Raymond Crawford, John M. Lennon, Zdzislaw Wicyniak, and Fred M. Thompson. HARRY'S TELEVISION SALES AND SERVICE453and agreed that unless Respondent granted immediate recognition to the Union, theywould go on strike. Thereupon, Union Representatives Frank Mancuso and WilliamMaude, together with Fred M. Thompson, one of the technicians, entered the store,and had a conversation with Respondent Pollins.Mancuso told Pollins the Unionrepresented his employees, and that unless he executed a form of "stipulation" torecognize the Union as their exclusive representative and to meet later to negotiatea contract, his employees would strike.Pollms protested that he knew nothing aboutsuch matters and wanted to consult with his attorney. Pollins then called his counsel,Henry M. Spritzer, and Mancuso spoke with him on the telephone and repeated theUnion's demands and threat of strike. Spritzer agreed to come down to Respond-ent's store later that morning and meet with the Union's representatives.Spritzeralso suggested that the employees return to work in the interim, but this was rejectedby Mancuso.However, Mancuso did agree with Spritzer that picketing of Respond-ent would be deferred until after their meeting.Spritzer came to Respondent's store about 10:30 a.m. on October 31, and aftertalking briefly with Pollins in the store, went outside to the street where the unionrepresentatives and all of the employees were waiting for him.Union RepresentativeMancuso repeated his demands to Spritzer.Mancuso told Spritzer that all he wantedat that time was a recognition agreement, and the men would go back to work.Mancuso also told Spritzer that bargaining for a contract could be deferred for10 days or longer to suit Spritzer's convenience.Mancuso also told Spritzer thathe represented 100 percent of Respondent's employees, and showed Spritzer theunion authorization cards which the employees had signed. Spritzer replied that hewanted an opportunity to investigate the circumstances under which the cards hadbeen signed and suggested that an election be held.Mancuso responded that themen were all there in the street and that Spritzer could ask them whether the signa-tures on the cards were genuine.Mancuso also offered to permit Spritzer to call a"priest" or a "public servant" and have an election right there and then. Spritzersuggested that it would put Respondent in an unfair competitive position if he werethe only TV service enterprise which had to meet union conditions.Mancuso repliedthat the Union already represented RCA's mechanics, and planned to organize allthe other TV shops in the area. Finally, in response to Spritzer's repeated requestfor information regarding the Union's wage demands, Mancuso told him they wanted$36 per day. Spritzer replied that the demand was ridiculous and went back intoRespondent's store.After Spritzer left,Mancuso reported to the employees what had transpired, andthey decided to stay out on strike and to set up picket lines at Respondent's store.All of Respondent's employees participated in the strike and picketing which con-tinued thereafter from October 31 until November 3.B. Concluding findings in respect to refusal to bargain1.The appropriate unitAs noted above, at the time of the Union's demand for recognition and bar-gaining as the representative of Respondent's employees, Respondent had in hisemploy six television and radio technicians .9Two of these technicians performedoutside service work.The other four worked in Respondent's shop.There is no prior history of collective bargaining for Respondent's employees,and no contention has been raised by Respondent that the unit for which the Uniondemanded recognition was inappropriate.Such a unit of television and radio re-pairmen has been held by the Board to be appropriate.10Moreover, in this case, therequested unit is also coextensive with Respondent's entire shop."Accordingly, Ifind that all employees employed by Respondent at his North Brunswick, New Jersey,store, excluding all office clerical employees, professional employees, guards, andsupervisors as defined in the Act, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) of the Act.2.The supervisory status of Fred M. ThompsonOne of the six television and radio technicians, Fred M. Thompson, was Respond-ent's service manager. It was Thompson's responsibility to check all television andradio sets to make sure that they were operating properly before delivery to Re-spondent's customers.Thompson assigned work regularly to at least one of Respond-9Respondent's only other employee was an office clerical.10General Electric Supply Corporation,83 NLRB 1135.11Beaumont Forging Company,110 NLRB 2200. 454DECISIONSOF NATIONALLABOR RELATIONS BOARDent'sother technicians, and sometimes to the others.Thompson interviewedapplicants for employment and made effective recommendations in respect to theiremployment or nonemployment.He also made effective recommendations in respectto promotions for the other technicians.Thompson's salary was about $25 moreper week than that of the other technicians.On the foregoing, I conclude thatThompson was a supervisor of Respondent within the meaning of Section 2 (11) ofthe Act.'2In view of my conclusion in respect to Thompson's supervisory status, it is obviousthat he did not properly belong in the unit for which the Union sought representativestatus.Moreover,it isalso clear that in seeking recognition, the Union regardedhim as part of the unit which it sought to represent.However, this variance fromwhat otherwise would be an appropriate unit was a minor one and subject to modi-fication.At no time did the Respondent, in refusing to recognize and bargain withtheUnion,raiseany question that the unit was inappropriate because the Unionsought also to include Thompson.On the contrary, its refusal to consider theUnion's demand for recognition and offer to prove its majority foreclosed anyclarification by the Union regarding the scope of its requested unit.Accordingly, Iconclude that the Union's recognition and bargaining demand was for representationin a unit appropriate for collective-bargaining purposes.13The record herein also clearly discloses that on October 30, when the Union sentits telegraphic demand for recognition, and on October 31, when the oral demandwas made, the Union represented all of Respondent's employees in an appropriateunit.3.Respondent's contentionsRespondent contends that the Union's telegraphic demand was "equivocal," andimplied that the Union intended to seek an election to establish its majority status.The telegram stated:This is to inform you that this local union represents a majority of TV tech-niciansin your employ.The National Labor Relations Act guarantees workers the right to choose arepresentative free from coercion of their employers.Please contact the under-signed so that a meeting can be establishedto begin negotiations for wages andother conditions of employment for your employees we represent. [Emphasisadded.]I do not regard the foregoing as "equivocal," nor does it, in my opinion, suggestthat the Union planned to establish its majority status by an election. I thereforeregard this contention of Respondent as without merit.In any event, it is clear that on the day following the telegram, when the Unionorally repeated its demand for immediate recognition and bargaining, it rejected therequest of Respondent's counsel for a formal Board election.On this occasion,moreover, the Union demonstrated the unanimous support of the employees for itsdemands, by showing Respondent's counsel their union authorization cards, by offer-ing to let him question the employees regarding the authenticity of the signatureson the cards, by their withholding of services until recognition was granted, and bytheir strike when recognition was denied.Thus, even assumingarguendothat therewas any possible merit to Respondent's contention that the telegraphic demand was"equivocal," there clearly could not be any basis for misunderstanding the natureof the Union's oral demands on October 31. On that day, it is clear that Respondentnot only could not have any doubt regarding the nature of the Union's demands, butalso could not have any good-faith doubt regarding the Union's status as the exclusiverepresentative of all his employees.Nevertheless, Respondent's brief suggests that because the Union filed a represen-tation petition with the Board on November 1,14 he was justified in withholdingrecognition until such petition was processed to a Board election . The short answerto this contention is that on October 31, when recognition was refused, the Unionnot only had not yet filed a representation petition, but the Respondent did not knowthat the Union contemplated filing any such.Obviously, therefore, Respondent'srefusal to accord recognition to the Union on October 31 could not have been basedeither on a good-faith doubt that the Union represented a majority of his employees,or on the pendency of the representation petition.The Board has repeatedly held:12TimberLaminators,Inc.,130NLRB 1301.isAmerican Rubber Products Corp.,106 NLRB 73,77 ;Hamilton PlasticHolding Com-pany,135 NLRB 371, 373.14Case No. 22-RC-1829. The petition was withdrawn by the Union on November 5. HARRY'S TELEVISION SALES ANDSERVICE455An employer has no absolute right to insist upon an election before recognizinga union,where,as here,the Union's claim of majority status has been estab-lished in a less formal manner and no reasonable basis exists for doubting thatclaim.15Moreover,even assumingarguendothatRespondent had any doubt regarding theUnion's majority status,such doubt should have been dispelled by the unanimousparticipation of his employees in the Union's strike and picketing.16Respondent finally suggests that since the Union's immediate demand was onlyfor recognition,and bargaining was to be deferred to a later date, it cannot be saidthat he refused to bargain.Respondent cites no precedent for this novel contention,and it is, quite apparently,devoid of any possible merit.The Supreme Court, re-ferring to the purpose of Section 8(a)(5) of the Act,said inN.L.R.B. v.InsuranceAgents' International Union-17That purpose is the making effective of the duty of management to extendrecognition to the Union;the duty of management to bargain in good faith isessentially the corollary of its duty to recognize the Union.So, in this case, Respondent having refused to take even the initial bargaining stepof recognition, it follows,a fortiori,that Respondent also was refusing to bargainwith the Union.For all the foregoing reasons, I find and conclude that on and after October 31Respondent refused to bargain in good faith with the Union although it was theexclusive representative of his employees in a unit appropriate for collective-bargaining purposes,and I further conclude that thereby Respondent engaged inunfair labor practices within the meaning of Section 8 (a) (5) and(1) of the Act.C. Interference,restraint,and coercion1.Promises of benefits to end strikeAt 8:30a.m. on Saturday,November3, strikers John Lennonand Raymond Craw-ford arrivedat Respondent's store for their regularpicket duty.According to Len-non, about an hour later,ServiceManager Thompson and the other three strikersappeared,and Thompsonannounced,"We [have] thoughtthis thing over and wehave decidedto goback [to work]."Lennon suggestedthat they waituntilUnionRepresentative Maude, andCrawford,temporarily not present,returned.Thompsonagreed.Lennon then said thathe wouldnot returnto work unlessthere was anagreementthat there wouldbe no discrimination againsthim or Crawford. Thomp-son repliedthathe had such an agreement from Respondent,but he would gointo the storeand confirm it.Thompson then entered the store,came outshortlythereafter, and reported thatRespondent agreedthat there would beno discrimi-nation againstLennon or Crawford.A littlelater,Maude andCrawfordreturnedand were apprised of the new development.Maude then suggestedthat Thompsonwaitat least until the followingMonday, whena conferenceon the Union's repre-sentation petition was scheduledat theBoard'soffice.However, Thompsonreplied"that theywere determinedto go back." Thereupon Thompson, Wicyniak,Siegel,and Perrone entered Respondent'sstore.Aftera short discussionwith Crawford,Lennon also decidedto returnto work andwent in.Crawfordrefused to return,18and he and Maude left the vicinityof Respondent's store shortlythereafter.Lennon testified that when he enteredthe store,Pollins assured him that therewould beno discrimination againsthim.A little while later ServiceManager Thomp-son called Lennonto the sideand told him "that they had met withMr. Pollins thenightbefore, . . . theyhad discussed their grievanceswith him, and that he hadpromised to take care of the grievances whenthe LaborRelations Board was outof the picture, and that hepromisedthat he would giveus full hospitalization, 1day off every6 weeks, andthat I [Lennon] wasin line fora raise."About 4 weekslater these promised benefits,1day off every 6 weeks and full hospitalization paidfor byRespondent,were given to the employees without negotiation or consultationwiththeUnion.15Mitchell Concrete Products Co., Inc,137 NLRB 504;Fred Snow et al, d/b/a SnowcESons,134 NLRB 709, 710.19Preston Feed Corporation,134 NLRB 629,641-642;N.L R B v. William S. Shurett,d/b/a Greyhound Terminal,314 F. 2d 43(C.A. 5).17 361 U S. 477, 484-485.is Crawford neverreturned to work for RespondentHe subsequently went into thetelevision sales and repair business for himself 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Pollins denied that he had made any promises to the striking em-ployees before they abandoned the strike.Similarly, ServiceManager Thompsondenied that he had any conversations with Pollins before the strike ended and healso denied that he had told Lennon or any other employee that Pollins had madeany promises to him.Lennon impressed me as a frank and forthright witness in whose testimony I couldplace reliance.19He was still employed by Respondent when he testified in this pro-ceeding, and had received an increase in pay after the strike.Thus, there appears noreason for animus by Lennon against Respondent, and he exhibited none.Moreover,it appears to me highly improbable that Thompson and the other three striking em-ployees would so quickly abandon the strike which they had voluntarily undertaken,unless there had been prior consultation with Pollins regarding the grievances whichhad originally motivated their union interest.For all the foregoing reasons, I con-clude that Lennon's version of his conversation with Thompson should be credited,and that the denials of Respondent and Thompson regarding the making of thesepromises of benefits and their reiteration to Lennon are not worthy of belief. Since,as found above, Thompson is a supervisor of Respondent, his admission regardingthese promises of benefit was binding on Respondent and not hearsay.Respondent nevertheless suggests that interference, restraint, and coercion in viola-tionof Section 8(a) (1) of the Act is not established by the foregoing, because: (1)these benefits "had been requested of the Employer for at least a year before theywere granted"; (2) the hospitalization was granted in lieu of the employees' usualChristmas bonus; and (3) the promises were iterated to Lennon after the strike hadended, and thus could not have been made to deter the employees from continuing tostrike.I regard all of these contentions as devoid of merit.As to (1) above, thefact that these unsatisfied demands had existed for some time before the advent ofthe Union clearly suggests the inference that the motivation for promising and givingthese benefits after the Union's advent was to wean the employees from their interestin and activities on behalf of the Union.Moreover, this inference of antiunionmotivation for the promise and giving of these benefits is clearly impelled by Respond-ent's admitted opposition to the representation of his employees by any union, andby the fact that giving of the benefits was deferred until "after the Labor Board wasout of the picture."As to (2), although the record is quite clear that the hospitaliza-tion was in lieu of the employees' usual Christmas bonus, the latter in no case wasmore than $35 per employee per annum, whereas the cost of the hospitalization wasabout $15 per month per employee, or about $180 per annum. Thus, the paid hos-pitalization was a substantial benefit over and above what the employees had receivedbefore.Finally, as to (3) above, I have found, based on Thompson's admission toLennon, that these promises of benefit were quite evidently made to Thompson andthe other three technicians before the strike ended and motivated their sudden decisionto return to work.Moreover, even assuming that the promises were made after thestrike ended, the Respondent's act of dealing directly with the strikers in this regard,and not through their representative, clearly interfered with the right of Respondent'semployees to deal with him through a collective-bargaining representative, and thusviolated Section 8(a)(1) of the Act.For all the foregoing reasons, I conclude that by promising and subsequentlygranting benefits to the employees as described above, Respondent interfered with,restrained, and coerced his employees in the exercise of rights guaranteed by theAct, and thereby engaged in unfair labor practices wtihin the meaning of Section8(a)(1) of the Act.In addition, the granting of these benefits to the employees after the strike ended,without prior negotiation or consultation with the Union, in itself, constituted aviolation of Section 8(a) (5) and (1) of the Act.Thus, as found above, the Unionwas the majority representative of Respondent's employees on October 31 when theystruck over his refusal to recognize and bargain with the Union.Even assuming thatthe abandonment of the strike by the employees could be regarded as a loss bytheUnion of its majority status,20 such loss of majority is directly attributable toRespondent's unfair labor practice in refusing to recognize the Union.Accordingly,the duty of Respondent to bargain with the Union nevertheless continued,21 and his10 Conversely, Pollins' testimony in respect to the Union's demand for recognition wascontradicted by his affidavit given to a Board agent, and Thompson appeared to be evasiveand lacking in candor on cross-examination.20On the contrary, the record clearly discloses that none of the employees ever with-drew his authorization of the Union to represent him.21Franks Bros Company v. N L R.B.,321 U.S. 702. HARRY'S TELEVISION SALES AND SERVICE457unilateral grant of benefits to the employees without negotiation with the Unionfurther undermined the Union in violation of Section 8(a)(5) and (1) of the Act.222. Interrogation of LennonAccording to Lennon's credited testimony, about 1 month after the strike ended,Service Manager Thompson told him in substance, "The Labor Board is coming downhere next week, and we want you to cooperate with us, [and] not to cooperate withthe Board." Lennon replied that if put under oath, he would tell the truth. Later thatday, Respondent Pollins approached Lennon and asked him, "Who are you with? Areyou with me or with the Union?" Lennon replied that he "had been for unions" allhis life and would continue to do so.At quitting time that day, Service ManagerThompson told Lennon that he wanted "to get this thing straight."He then askedLennon, "Are you with us or are you with the Union." Lennon replied that under thelaw, he had a right to "belong to any union," and he then asked Thompson, "What isityou want from me?" Pollins replied, "We want you not to cooperate with theBoard."To Lennon's question whether he was being asked "to lie to the Board,"Pollins answered, "Yes."Lennon responded that he refused to "sweep the dirt underthe carpet."Pollins admitted that he had interrogated Lennon as to whether "he was for theUnion."He also admitted that he had advised Lennon "that the National LaborRelations Board was coming down "However, he denied that he requested Lennon"not to cooperate" with, or to lie to the Board agent. Service Manager Thompsonalso admitted that he and Pollins had asked Lennon whether he was "for the Union."According to Thompson, Lennon replied, "He is a union man and will be a unionman all his life.and.when the hearing comes up, he will testify to thetruth and all of the facts he knows."Thompson also admitted that Pollins toldLennon "that there was a Labor Board investigator going to come around to talk tohim."Thompson denied that Pollins asked Lennon to lie to the Board agent.Although asked, neither Pollins nor Thompson was able to furnish any plausibleor rational reason for interrogating Lennon regarding his support of the Union, orfor advising him of the contemplated visit of the Board agent to Respondent's shop.In view of the substantial corroboration of Lennon's testimony by Pollins and Thomp-son in regard to their interrogation of Lennon, and especially in the light of Thomp-son's admission that Lennon said he was going to tell the truth in the Board proceed-ings, I am satisfied that this response of Lennon was prompted by Respondent'srequest that Lennon not cooperate with the Board agent and lie to him.Accordingly, I conclude that by asking Lennon whether he was with Respondentor for the Union, and by asking Lennon not to cooperate and to lie to the Board agent,Respondent interfered with, restrained, and coerced employees in the exercise ofrights guaranteed by the Act, and thereby engaged in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, Iwill recommend that he cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local Union 1430, International Brotherhood of Electrical Workers, AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.2.All employees employed by Respondent at his North Brunswick, New Jersey,store, excluding all office clerical employees, professional employees, guards, andsupervisors as defined in the Act, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) of the Act.22 N L.R B. v. BenueKatz, d/b/a Williamsburq Steel ProductsCo.,369 U.S. 736. 458DECISIONSOF NATIONALLABOR RELATIONS BOARD3.At all times material herein, the Union has been the exclusive bargaining rep-resentative of the employees in the aforesaid appropriate unit within the meaning ofSection 9(a) of the Act.4. By refusing to bargain collectively in good faith with the Union as the exclusiverepresentative of the employees in the aforesaid appropriate unit, and by takingunilateral action with respect to terms and conditions of employment of his employeeswithout consultation or negotiation with the Union,the Respondent has engaged inunfair labor practices within the meaning of Section 8(a) (5) of the Act.5.By the foregoing conduct, by promising and subsequently giving benefits toemployees to discourage their continuance or resumption of a strike,by interrogatingemployees regarding union adherence,and by requesting employees not to cooperatewith and to lie to a Board agent investigating an unfair labor practice charge, Re-spondent has interfered with,restrained,and coerced employees in the exercise oftheir rights under the Act, and thereby has engaged in unfair labor practices withinthe meaning of Section 8(a) (1) of the Act.6The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent Harry Pollins, d/b/aHarry's Television Sales and Service,his agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Local Union 1430,International Brother-hood of ElectricalWorkers, AFL-CIO, as theexclusive representative of all em-ployees at his North Brunswick,New Jersey,store, excluding all office clericalemployees, professional employees,guards, and supervisors as definedin the Act,concerning rates of pay, wages,hours of employment, grievances,and other con-ditions of employment.(b)Unilaterally changing the number of employees'days off, hospitalization, orany other term or condition of employment of its employees in the aforesaid ap-propriate unit, without notification to, consultation and negotiation with the above-named Union,or in order to discourage their continuation or resumption of a strike,or other union activities(c) Interrogating employees concerning their union interest or activities in amanner constituting interference,restraint,or coercion in violation of Section 8 (a) (1)of the Act.(d)Requesting employees not to cooperatewith,or to lie to,agents of the Boardengaged in investigation of unfair labor practices.(e) In any like or related manner interfering with, restraining,or coercing em-ployees in the exercise of their right to self-organization,to form labor organizations,to join or assist Local Union1430,International Brotherhood of Electrical Workers,AFL-CIO, or any otherlabor organization, to bargain collectively through repre-sentatives of their own choosing,and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrain fromengaging in such activities,except to the extent that suchright may beaffected by anagreement requiring membership in a labor organization as a condition of employ-ment, as authorized in Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and DisclosureAct of 1959.2.Take thefollowing affirmative actionwhich Ifind will effectuate the policies of(a)Uponrequest,bargain collectivelywiththe above-named Union as the ex-clusive representative of all his employees in the appropriate unit described aboveconcerningrates of pay,hours of employment,grievances,and otherconditions ofemployment,and, if an understanding is reached,embody such understanding in asigned agreement.(b) Post at his premises at North Brunswick,New Jersey,copies of the attachednotice marked "AppendixA." 23Copiesof said notice,to be furnished by the Re-gional Directorfor the Twenty-second Region,shall,after being duly signed byRespondent,be posted by him immediately upon receipt thereof and maintained by23 Inthe event that this Recommended Order be adopted by the Board the words "A De-cision and Order" shall be substituted for the words"The Recommended Order of a TrialExaminer"in the notice.In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals.the words"A Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words"A Decisionand Order." HARRY'S TELEVISION SALES AND SERVICE459him for a period of 60 consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for the Twenty-second Region, in writing, within20 days from the date of the receipt of this Intermediate Report and RecommendedOrder, what steps it has taken to comply herewith.24In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL, upon request,bargain collectively with Local Union 1430, Inter-national Brotherhood of Electrical Workers,AFL-CIO,as the exclusive repre-sentative of all our employees described below, with respect to rates of pay,wages, hours of employment,grievances, and other conditions of employmentand, if an understanding is reached,embody such understanding in a signedagreement.The bargaining unit is:All our employees at our North Brunswick,New Jersey,store, excludingall clerical employees,professional employees,guards, and supervisors asdefined in the Act.WE WILL NOT unilaterally change the number of employees' days off, hos-pitalization,or any other term or condition of employment of our employees,without first giving notice to, and discussing the matter with, the above-namedunion as the exclusive bargaining representative of our employees in the above-described unit, in order to discourage their continuation or resumption of astrike, or other union activities.WE WILL NOT coercively or unlawfully interrogate any of our employeesregarding union membership,adherence,or sympathy.WE WILL NOT request any of our employees to withhold his cooperation from,or to lie to, a Board agent engaged in investigation of unfair labor practices.WE WILL NOT in any like or related manner interfere with,restrain,or coerceour employees in the exercise of their right to self-organization,to form labororganizations,to join or assist Local Union 1430, International Brotherhoodof ElectricalWorkers, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargaining or othermutual aid or protection,and to refrain from any or all such activities,exceptto the extent that such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment,as authorized inSection 8(a)(3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.All our employees are free to become or remain or to refrain from becoming orremaining members of Local Union 1430,International Brotherhood of ElectricalWorkers,AFL-CIO,or any other labor organization.HARRY POLLINS,D/B/A HARRY'S TELEVISION SALES AND SERVICE,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice,614National Newark Building,744 Broad Street,Newark, New Jersey,07102, Tele-phone No. Market 4-6151, if they have any questions concerning this notice orcompliance with its provisions.